FILED
                             NOT FOR PUBLICATION                            AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAN SAMZELIUS,                                    No. 13-15115

                Plaintiff - Appellant,            D.C. No. 3:12-cv-03295-EDL

 v.
                                                  MEMORANDUM*
BANK OF AMERICA, N.A., as Successor
by Merger LaSalle Bank National
Association as Trustee for Morgan Stanley
Loan Trust 2006-3AR; WELLS FARGO
BANK, NA,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                  Elizabeth D. Laporte, Magistrate Judge, Presiding**

                               Submitted July 26, 2016***

Before:         SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jan Samzelius appeals from the district court’s judgment dismissing his

action alleging federal and state law claims related to his mortgage. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

denial of leave to amend. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1041 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion by dismissing the amended

complaint without leave to amend because further amendment would have been

futile. See id. (explaining that “a district court may dismiss without leave where

. . . amendment would be futile”).

      We do not consider the district court’s dismissal order because Samzelius

failed to address the district court’s dismissal of his claims in his opening brief.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised

by a party in its opening brief are deemed waived.”).

      AFFIRMED.




                                            2                                     13-15115